Citation Nr: 0907382	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals, fracture of the left 
ankle with limitation of dorsiflexion.

2.  Entitlement to service connection for degenerative joint 
disease, cervical spine (claimed as neck condition and upper 
back condition), as secondary to service-connected residuals, 
fracture of the left ankle with limitation of dorsiflexion.

3.  Entitlement to service connection for degenerative joint 
disease, lumbosacral spine (claimed lower back condition), as 
secondary to service-connected residuals, fracture of the 
left ankle with limitation of dorsiflexion.

4.  Entitlement to service connection for a right ankle 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has verified service from October 17, 1976 to 
February 17, 1977 and from September 1979 to June 1981. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a disability rating in 
excess of 10 percent for service-connected residuals, 
fracture of the left ankle with limitation of dorsiflexion.  
The November 2005 rating decision also denied the Veteran's 
claims of entitlement to service connection for degenerative 
joint disease, cervical spine, and for degenerative joint 
disease, lumbosacral spine, both as secondary to service-
connected residuals, fracture of the left ankle with 
limitation of dorsiflexion.

The issue of entitlement to service connection for 
degenerative joint disease, lumbosacral spine, as secondary 
to service-connected residuals, fracture of the left ankle 
with limitation of dorsiflexion, addressed in the REMAND 
portion of the decision below, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since July 26, 2004, one year prior to the date of the 
Veteran's claim of entitlement to a disability rating in 
excess of 10 percent for service-connected residuals, 
fracture of the left ankle with limitation of dorsiflexion, 
the evidence of record indicates that the Veteran's left 
ankle has been manifested by no more than moderate limitation 
of motion of the ankle.

2.  The Veteran's degenerative joint disease, cervical spine, 
first manifested many years after his separation from service 
and is not related to his service or to any incident therein, 
or to service-connected residuals, fracture of the left ankle 
with limitation of dorsiflexion.

3.  The Veteran has not shown a diagnosis of a right ankle 
disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals, fracture of the left ankle with 
limitation of dorsiflexion, have not been met since July 26, 
2004, one year prior to the date of the Veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for service-connected residuals, fracture of the left ankle 
with limitation of dorsiflexion.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.71a, DCs 5003, 5010, 5270, 5271, 
5272, 5273, 5274 (2008).

2.  Degenerative joint disease, cervical spine, was not 
incurred in or aggravated by the Veteran's active duty 
service, nor proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

3.  The claim of entitlement to service connection for a 
right ankle disorder must be denied under the law.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In July 2005, before the initial adjudication of the claims, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  He was told that 
he needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  
For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the RO sent the Veteran a notice letter dated 
in July 2005 that provided examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, Social Security determinations, 
and any other evidence showing an increase in the disability 
or the impact of the disability on employment.  Vazquez- 
Flores, 22 Vet. App. 37 (2008).  However, the Veteran was not 
informed of the specific criteria necessary for entitlement 
to a higher disability rating.  Thus, in order to overcome 
the presumption of prejudice associated with this pre-
adjudicatory notice error, the purpose of the notice must not 
have been frustrated.  See Sanders, 487 F.3d at 889.

In this case, the Board finds that the purpose of the notice 
was not frustrated.  The Veteran's claim for an increased 
rating has been evaluated under Diagnostic Codes that provide 
for a higher rating upon evidence of a noticeable worsening 
or increase in severity of the disability.  Vazquez-Flores, 
22 Vet. App. 37.  The Board notes that the Veteran was 
provided with applicable rating criteria in the February 
1994, May 1994, November 2005 rating decisions and in the 
March 2006 Statement of the Case and November 2006 
Supplemental Statement of the Case, and has been provided VA 
examinations undertaken specifically to determine the current 
severity of his disabilities.  Based on the various exchanges 
between the Veteran and VA with regard to his claims for 
increased ratings, the Veteran is reasonably expected to 
understand the types of evidence that would support his 
claims for increased ratings.  Moreover, despite faulty 
notice, as further discussed below, the evidence simply does 
not show that the Veteran meets the criteria required for the 
award of a disability rating in excess of 10 percent.
There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded VA examinations in September 2005 
and April 2006 and specific opinions as to his claims were 
obtained.  

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008). The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2008).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2008).  
For traumatic arthritis, DC 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

The Veteran's residuals, fracture of the left ankle with 
limitation of dorsiflexion have been rated noncompensably 
disabling under DC 5299-5271 for the period from August 20, 
1992 to August 9, 1993, and as 10 percent disabling under DC 
5299-5271 for the period since August 10, 1993.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  In 
this case the 5299 code represents an unlisted disability of 
the ankle.  DC 5271 pertains to limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, DC 5271 (2008).  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5003 and 5010, which pertain to 
arthritis, 5270 (ankylosis of the ankle), 5272 (ankylosis of 
the subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy), are not 
applicable as on VA examinations in September 2005 and April 
2006 there was no evidence of arthritis, ankylosis, malunion 
or astralgalectomy.  Accordingly, these diagnostic codes may 
not serve as the basis for an increased rating in this case.  
38 C.F.R. § 4.71a, DCs 5003, 5010, 5270, 5272, 5273, 5274 
(2008).

DC 5271 provides for a 10 percent rating where there is 
moderate limitation of motion of the ankle, and for a maximum 
20 percent evaluation for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, DC 5271.

The Veteran's VA treatment records are silent for complaint 
or treatment of left ankle pain, with the exception of the 
two VA examinations dated in September 2005 and April 2006, 
and described below.  

Report of VA examination dated in September 2005 indicates 
that the Veteran complained of progressively worse pain as to 
his left ankle.  The Veteran exhibited an antalgic gait, and 
reported that he used a cane, consistently.  There were no 
constitutional symptoms of arthritis, and no incapacitating 
episodes of arthritis.  The Veteran reported limitations as 
to standing more than a few minutes, and walking more than a 
few yards.  The examiner noted that there were no signs of 
deformity, but instability, pain, stiffness, weakness, 
effusion, inflammation marked by warmth and redness, and 
giving way were noted.  There were no signs of episodes of 
dislocation or subluxation, or locking episodes.  The Veteran 
described flare-ups of joint disease as moderate, occurring 
weekly, and lasting between two and four weeks.  The examiner 
noted that the Veteran's condition affects a weight-bearing 
joint; however no abnormality as to weight-bearing was noted.  

Physical examination revealed a tender left ankle.  There was 
no evidence of loss of bone or part of bone, inflammatory 
arthritis, or joint ankylosis.  Range of motion testing 
revealed dorsiflexion to 10 degrees, with pain in the 
anterior and posterior lower mid-leg area that increased with 
repetition, and plantar flexion to 40 degrees, without 
additional limitation of motion on repetition.  X-ray 
examination revealed unremarkable soft structures of the left 
ankle, with findings suggestive of possible old medial 
malleolus fracture.  A mild irregularity involving the distal 
tibia and lateral margin, in part representing thickening of 
the periosteum versus calcification of the interosseous 
membrane, was noted.  Mild degenerative changes involving the 
tibiotalar joint and a plantar calcaneal spur were noted.  

The Veteran was diagnosed with a condition of the skeletal 
system, related to a previous left ankle fracture.  The 
examiner reported that the Veteran's residuals, left ankle 
fracture prevented the Veteran from doing chores, exercising, 
engaging in sports or recreation, had severe affects on the 
Veteran's ability to travel, and had moderate affects on the 
Veteran's ability to shop.  The examiner reported that the 
Veteran's residuals, left ankle fracture had no affect on the 
Veteran's ability to feed, bathe, dress, or groom himself, or 
attend to the wants of nature.  

Report of VA examination dated in April 2006 indicates that 
the Veteran complained of progressively worse pain as to his 
left ankle, relieved by hot soaks and pain medication 
prescribed for his back pain.  The examiner noted that the 
Veteran exhibited a normal gait and used a cane to assist in 
walking.  The Veteran reported that he used the cane 
intermittently, but frequently.  There were no constitutional 
symptoms of arthritis, and no incapacitating episodes of 
arthritis.  The Veteran reported limitations as to standing 
more than 15 or 30 minutes, and walking more than a few 
yards.  There were no signs of deformity, giving way, loss of 
bone or part of bone, joint ankylosis, or inflammatory 
arthritis.  The Veteran denied stiffness, episodes of 
dislocation or subluxation, or locking episodes.  The Veteran 
reported instability, pain, weakness, inflammation marked by 
warmth, and flare-ups of joint disease described as moderate, 
occurring every one or two months and lasting three to seven 
days.  The Veteran reported that his left ankle "snaps" and 
the ankle and toes turn black.  The examiner noted that the 
Veteran's condition affects a weight-bearing joint; however 
no abnormality as to weight-bearing was noted.  

Physical examination revealed a mildly tender left ankle, 
without instability or tendon abnormality.  Range of motion 
testing revealed dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees, both without additional limitation of 
motion on repetitive use.  The examiner noted that there was 
a varus deviation of 5 degrees as to plantar flexion.  X-ray 
examination revealed no evidence of acute fracture or 
dislocation and no significant arthritic changes.   The 
Veteran's x-ray examination results were compared with 
results dated in August 2005, and no interval change was 
noted, with the exception of a slight irregularity of the 
distal medial malleolus.  The examiner opined that such 
irregularity may be secondary to old trauma.  

The Veteran was diagnosed with residuals, left ankle 
fracture.  The examiner reported that the Veteran's 
residuals, left ankle fracture prevented the Veteran from 
exercising and participating in sports, had severe affects on 
the Veteran's ability to shop, and had moderate affects on 
the Veteran's ability to do chores.  The examiner reported 
that the Veteran's residuals, left ankle fracture had no 
affect on the Veteran's ability to engage in recreation, 
travel, or feed, bathe, dress, or groom himself, or attend to 
the wants of nature.  

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II (2008).  

The Board notes that while the Veteran exhibited full range 
of motion as to his left ankle upon his most recent VA 
examination dated in April 2006, the Veteran exhibited 
diminished dorsiflexion of the ankle upon VA examination in 
September 2005.  Because normal limitation of motion the 
ankle is described by plantar flexion to 45 degrees and 
dorsiflexion to 20 degrees, and the Veteran exhibited full 
range of motion as to plantar flexion and diminished range of 
motion as to dorsiflexion in September 2005, and full range 
of motion in April 2006, his limitation of motion of the 
ankle as a whole is moderate.  The Board finds that the 
instance of diminished dorsiflexion of the ankle exhibited in 
September 2005 is not symptomatology of marked limitation of 
motion of the ankle, as is required by DC 5271 to warrant a 
20 percent disability rating.  38 C.F.R. § 4.71a, DC 5271.  
Thus, the Board finds that DC 5271 may not serve as a basis 
for an increased rating.

In considering the provisions of DeLuca v. Brown, the Board 
notes that both the VA examiners found evidence of pain on 
motion.  However, the Board finds that even if the Veteran 
does experience flare-ups of his left ankle condition, it is 
unlikely, and there is no evidence which suggests that, on 
repetitive use, the veteran's service-connected residuals, 
fracture of the left ankle with limitation of dorsiflexion, 
would be restricted such that the requirement for increased 
ratings would be met.  Therefore, even considering the 
effects of pain on use, there is no probative evidence that 
the service-connected disability causes such limitation that 
the requirements for increased ratings are met.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
There is also no additional uncompensated limited motion that 
can provide a basis for an increased rating based on pain.  
Id.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 125-26; Hart, 21 Vet. 
App. 505.  However, the weight of the credible evidence 
demonstrates that a 10 percent disability rating for the 
Veteran's residuals, fracture of the left ankle with 
limitation of dorsiflexion has been warranted since July 26, 
2004, one year prior to the date of the Veteran's claim of 
entitlement to a disability rating in excess of 10 percent.  
The benefit-of-the-doubt has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that this service-connected disability has interfered with 
his employability, the evidence of record simply does not 
support a conclusion that any such impairment is beyond that 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  In the absence of the 
factors set forth above, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R.             § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

Degenerative Joint Disease, Cervical Spine, as Secondary to 
Service-Connected Residuals, Fracture of the Left Ankle with 
Limitation of Dorsiflexion

The Veteran asserts that his degenerative joint disease, 
cervical spine, is related to his service-connected 
residuals, fracture of the left ankle with limitation of 
dorsiflexion.  

The Veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis of any neck condition, to 
include degenerative joint disease, cervical spine.  Because 
a neck condition, to include degenerative joint disease, 
cervical spine was not diagnosed in service, the Board finds 
that there was no evidence of a chronic condition at 
separation.  38 C.F.R. § 3.303(b).

Report of VA examination dated in November 1992 is silent for 
any complaint or diagnosis of any neck condition, to include 
degenerative joint disease, cervical spine.  

VA physical therapy records dated in January 2000 indicate 
that the Veteran reported pain as to the cervical spine.  The 
Veteran reported that he gets light-headed when he raises his 
head, and that his pain starts at C5-7 and goes down between 
his shoulder blades and over the left shoulder to the lateral 
elbow and thumb.  The Veteran reported that he was involved 
in a motorcycle accident in high school and that his neck and 
back hurt for some time.  The Veteran reported pushing 
himself to Herculean efforts to light heavy loads over rough 
terrain as a medic in the military.  The Veteran stated that 
he awakens in pain, after waking six or eight times each 
night, and that such pain does not improve.  The Veteran 
reported that his pain is increased by riding in a vehicle 
such as a van.  The Veteran reported that a hot bath relieves 
his pain, but for only a short time.  

The physical therapist noted the Veteran's history of trauma 
from a motorcycle accident and hundreds of repeated traumas 
and overloads in the Special Forces.  The physical therapist 
noted that the Veteran's work in a body shop, in strained 
positions, probably left him vulnerable to disc injury that 
is now healed, but chronic.  The physical therapist noted 
that the Veteran is fairly active, but experiences a crisis 
every time he does very much at all, and is in constant pain 
when he does not do much.  

Physical examination revealed pain to palpation at the C4-T1.  
The Veteran exhibited a normal gait.  Range of motion testing 
revealed rotation left (RL) decreased, side bending left 
(SBL) was painful and 60%, side bending right (SBR) was less 
painful and 60%.  Flexion was full range of motion with some 
mild stretch pain in the back of the neck, and his neck was 
snapping and popping through the active range of motion 
testing.  The Veteran reported that he is having difficulty 
opening jars with his left hand.  The Veteran reported 
occasional pain in the right hand.  The neck was straightened 
from muscle spasms.  Magnetic resonance imaging (MRI) testing 
revealed problems at the C5-6 and C6-7, with canal stenosis 
and bilateral neural foraminal narrowing of moderate to 
severe levels.  Myelogram revealed minor end plate and 
oncovertebral degenerative disease at multiple levels.  An 
oncovertebral mypertrophy with mild narrowing of the inferior 
aspect of the neural foramen was noted at the C5-6 level, 
bilaterally.  

VA physical therapy records dated in February 2000 indicate 
that the Veteran reported a chronic neck pain trigger point 
at the C1 level.  The Veteran reported that he performed some 
manual traction at home, and experienced a significant 
decrease in hand and elbow pain with a home transcutaneous 
electrical nerve stimulation unit.  The physical therapist 
noted much better range of motion as to the Veteran's neck.  

VA treatment records dated in October 2000 indicate that the 
Veteran complained of chest pain and reported that he had 
been exercising and working regularly without chest pain.

VA treatment records dated in June 2001 indicate that the 
Veteran reported that he exercises on a daily basis by riding 
his bicycle and walking about two or three miles each day.

VA treatment records dated in August 2002 indicate that the 
Veteran reported that he had been keeping busy over the 
summer with fishing and traveling.  The physician advised the 
Veteran as to the importance of managing his chronic pain due 
to degenerative joint disease of the cervical spine by 
exercise, warm water therapy, and stretching.

VA treatment records dated in July 2003 indicate that the 
Veteran reported aches and pains in his back, not alleviated 
by his prescription pain medication.  

VA treatment records dated in March 2004 indicate that the 
Veteran reported aches and pain in his back.  The Veteran 
reported that he is keeping himself busy by helping a friend 
remodel his home.  

VA treatment records dated in December 2004 indicate that the 
Veteran reported aches and pains in his back and neck.  

In a letter dated in April 2006, the Veteran's private 
physician reported that he has seen the Veteran for several 
years.  The physician reported that the Veteran suffers from 
osteoarthritis that affects his neck, and causes significant 
discomfort that requires chronic pain management.  The 
physician opined that the Veteran's symptoms of chronic pain 
limit his overall ability to do activities and thus maintain 
gainful employment.  

There is no evidence in the Veteran's claims file indicating 
that his physicians or physical therapists found a 
relationship between his current neck complaints and his 
period of service, or his service-connected residuals, 
fracture of the left ankle with limitation of dorsiflexion. 

Report of VA examination dated in April 2006 indicates that 
the Veteran reported progressively worse cervical arthralgia.  
The Veteran reported that he experienced an acute onset of 
neck pain while working in a body and fender shop.  The 
Veteran reported that he treated such pain with medication.  
The Veteran reported a 2003 motor vehicle accident and 
subsequent injury to the neck.  The Veteran reported that his 
resulting neck pain was not alleviated by physical therapy, 
and that he uses pain medication to treat such, with fair 
results.  The Veteran reported severe, sharp, daily neck pain 
that radiates to both arms and hands.  The Veteran exhibited 
a normal gait, and reported that he uses a cane, and that he 
is able to walk more than one-quarter mile, but less than one 
mile.  

The Veteran complained of daily incontinence, constant 
urinary frequency, daily urinary urgency, weekly urinary 
retention, constant erectile dysfunction, constant leg or 
foot weakness, constant numbness, constant parasthesias, and 
constant unsteadiness.   The Veteran denied fecal 
incontinence, visual dysfunction, and obstipation.  The 
Veteran reported that he falls daily, and is dizzy on a daily 
basis.  As to the issue of whether the etiology of any of the 
above complaints is unrelated to the claimed disability, the 
examiner responded in the affirmative.  The examiner reported 
that the Veteran has had history of erectile dysfunction for 
six years, related to depression, history of a 2003 motor 
vehicle accident with multiple injuries, history of alcohol 
abuse, history of episodes of syncope due to orthostasis, and 
history of blackouts.  

Physical examination revealed stooped posture, with a non-
fixed forward flexion of the neck, approximately 10 degrees, 
symmetrical in appearance.  There was no evidence of spasm, 
atrophy, pain with motion, or cervical spine ankylosis in the 
flexion position.  Mild guarding and weakness, and moderate 
tenderness were noted.  There was no muscle spam, localized 
tenderness, or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  

The Veteran's range of motion testing revealed flexion to 45 
degrees, extension to 30 degrees, with pain, lateral flexion 
to 30 degrees, with pain, bilaterally, and lateral rotation 
to 80 degrees, bilaterally.  There was no additional 
limitation of motion on repetitive use of the joints due to 
fatigue, weakness, or lack of endurance.  The examiner opined 
that while the Veteran's range of motion was reduced, that 
such did not represent "normal" for the Veteran.  The 
Veteran's elbow flexion and extension, wrist flexion and 
extension, finger flexors, finger abduction, and thumb 
opposition all exhibited active movement against full 
resistance, bilaterally.  The upper extremities exhibited 
normal sensation to vibration, pain, light touch, and 
position sense, bilaterally.  The biceps and triceps 
exhibited normal reflexes, and the brachioradialis and finger 
jerk were hypoactive, bilaterally.

X-ray examination revealed significant degenerative disc 
disease noted only in C3 through C7, with bilateral nerve 
exit foramina narrowing present at C3-C4, C5-6, and C6-7.  
Vertebral body alignment and the odontoid view were normal.  
A very prominent cervical disc space narrowing and 
osteophytic change from C3 through C7 was noted.   

The Veteran was diagnosed with cervical arthralgia.  The 
examiner reported that the Veteran's condition had a severe 
affect on the Veteran's ability to do chores, shop, exercise, 
participate in sports and recreation, and travel.  The 
examiner reported that the Veteran's condition had no affect 
on the Veteran's ability to feed, bathe, dress, or groom 
himself, or attend to the wants of nature.  The examiner 
opined that the Veteran's current degenerative joint disease, 
cervical spine, is not related to his in-service back 
treatment.  The examiner reasoned that x-ray examination in 
1979 was negative for scoliosis, and the Veteran's in-service 
treatment was for mild back strain.  The examiner stated that 
the Veteran worked in very strenuous jobs in body and fender 
work after his discharge from service and that the Veteran 
reported that his neck pain began at that time.  The examiner 
again noted the Veteran's 2003 motor vehicle accident.  The 
examiner opined that the Veteran's neck pain is most likely 
due to the history provided, rather than his mild low back 
strain during service.  The examiner stated that she reviewed 
the Veteran's service treatment records and VA treatment 
records.

The Board notes that the examiner did not specifically opine 
as to a possible relationship between the Veteran's 
degenerative joint disease, cervical spine, and his service-
connected residuals, fracture of the left ankle with 
limitation of dorsiflexion.  However, the Board finds it 
significant that this examiner also conducted the VA 
examination as to the Veteran's left ankle condition.  The VA 
examinations were conducted on the same day.  The portion of 
the VA examination pertaining to the Veteran's degenerative 
joint disease, cervical spine, is silent for any complaint or 
comment as to the Veteran's left ankle condition.  The 
examiner provided a clear statement as to her opinion of the 
etiology of the Veteran's degenerative joint disease, 
cervical spine, and such did not include the symptomatology 
or circumstances surrounding the Veteran's left ankle 
condition.  Moreover, based on the examiner's opinion that 
the Veteran's neck pain was most likely due to the "history 
provided," the Board finds it reasonable to infer from this 
statement that the pain was less likely due to other 
etiologies, such as his service-connected left ankle 
disorder.  

The evidence of record reflects that the first instance of a 
neck condition is dated in January 2000, many years after 
separation from service.  The Veteran is thus not entitled to 
service connection on a presumptive basis because 
degenerative joint disease, cervical spine, did not manifest 
to a compensable degree within one year following his 
separation from service.  Additionally, in view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of symptomatology, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
neck problems during the Veteran's period of service.  There 
is no evidence establishing a medical nexus between military 
service and the Veteran's degenerative joint disease, 
cervical spine, or his service-connected residuals, fracture 
of the left ankle with limitation of dorsiflexion.  Thus, 
service connection for degenerative joint disease, cervical 
spine, is not warranted on a direct basis or secondary basis.

In sum, the weight of the probative evidence demonstrates 
that the Veteran's degenerative joint disease, cervical 
spine, first manifested many years after his period of 
service and is not related to his service or to any incident 
therein, or as secondary to service-connected residuals, 
fracture of the left ankle with limitation of dorsiflexion.  
The Board finds that the preponderance of the evidence is 
against the claim for service connection, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Ankle Disorder

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1131 (West 2002).  The United 
States Court of Appeals for Veterans Claims has interpreted 
the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.     
§ 1131.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this case, there is no current medical evidence showing 
complaint, treatment, or diagnosis of a right ankle disorder.  
As there is no evidence establishing a current diagnosis of a 
right ankle disorder, there cannot be a discussion as to 
whether there exists a medical nexus between military service 
and a right ankle disorder.  Thus, service connection for 
same is not warranted.

As a threshold matter, per 38 U.S.C. § 1131, since the 
Veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  


ORDER

A disability rating in excess of 10 percent for service-
connected residuals, fracture of the left ankle with 
limitation of dorsiflexion, is denied.

Service connection for degenerative joint disease of the 
cervical spine (claimed as neck condition and upper back 
condition), to include as secondary to service-connected 
residuals, fracture of the left ankle with limitation of 
dorsiflexion, is denied.

The claim of service connection for a right ankle disorder is 
denied. 


REMAND

Additional development is needed prior to further disposition 
of the remaining claim on appeal.

At the time of the April 2006 VA examination for the 
Veteran's degenerative joint disease, lumbosacral spine, the 
VA examiner failed to provide a medical opinion as to whether 
there exists a relationship between the Veteran's 
degenerative joint disease, lumbosacral spine, and his period 
of military service, specifically, his October 1979 in-
service treatment for mild low back strain.   The Board notes 
that the examiner did provide a medical opinion as to whether 
there exists a relationship between the Veteran's 
degenerative joint disease, lumbosacral spine, and his 
service-connected residuals, fracture of the left ankle with 
limitation of dorsiflexion, thus an opinion as to same is not 
required. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file 
to the examiner who conducted the VA 
examination in April 2006.  The 
examiner should offer an opinion as to 
whether it is as likely as not (50 
percent probability or greater) that 
the Veteran's degenerative joint 
disease, lumbosacral spine, is related 
to his military service, to include his 
October 1979 in-service treatment for 
mild low back strain.  The claims file 
must be made available to and be 
reviewed by the examiner in conjunction 
with the medical opinion.  The examiner 
must indicate in the medical opinion 
that the claims file was reviewed. The 
rationale for all opinions must be 
provided.

b. If the examiner decides that she is 
unable to provide a medical opinion as 
to whether it is as likely as not (50 
percent probability or greater) that 
the Veteran's degenerative joint 
disease, lumbosacral spine, is related 
to his military service, to include his 
October 1979 in-service treatment for 
mild low back strain, without an 
examination, the Veteran should be 
scheduled for another appropriate 
examination.

c. If the examiner who performed the 
April 2006 VA examination is not 
available, schedule the veteran for 
another appropriate examination and 
have that examiner address the 
questions noted above.  The claims file 
should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner 
should note such review.  

2.  Readjudicate the claim of 
entitlement to service connection for 
degenerative joint disease, lumbosacral 
spine, associated with service-
connected residuals, fracture of the 
left ankle with limitation of 
dorsiflexion, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  

Thereafter, return the case to the Board.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


